

115 HR 2386 IH: Private Foundation Excise Tax Simplification Act of 2017
U.S. House of Representatives
2017-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2386IN THE HOUSE OF REPRESENTATIVESMay 4, 2017Mr. Paulsen (for himself, Mr. Danny K. Davis of Illinois, Mr. Tiberi, Mr. Holding, and Mr. Nolan) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Internal Revenue Code of 1986 to modify the tax rate for excise tax on investment
			 income of private foundations.
	
 1.Short titleThis Act may be cited as the Private Foundation Excise Tax Simplification Act of 2017. 2.Modification of the tax rate for the excise tax on investment income of private foundations (a)In generalSection 4940(a) of the Internal Revenue Code of 1986 is amended by striking 2 percent and inserting 1 percent.
 (b)Elimination of reduced tax where foundation meets certain distribution requirementsSection 4940 of such Code is amended by striking subsection (e). (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
 3.Budgetary effectsThe budgetary effects of this Act shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010.
		